DETAILED CORRESPONDENCE
This Final Office Action is in response to the amendment filed on 12/31/2020. Claims 2-5, 11-13, and 18 have been amended. Claims 1-20 are currently presented for examination.      

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WANG et al. (US 20150239467 A1, hereinafter “WANG”).
Regarding claim 1, WANG discloses a driveline operating (paragraph [0011] discusses a hybrid-electric-vehicle ( HEV) 10) method, comprising: via a controller (see paragraph [0018] “While illustrated as one controller, the PCU 50 may be part of a larger control system and may be controlled by various other controllers throughout the vehicle 10, such as a vehicle system controller (VSC) …), operating an engine in a torque control mode and an electric machine in a speed control mode (see controls the engine in one of at least two control modes : torque control mode or speed control mode. In torque control mode, PCU sets the throttle opening, fuel flow, spark timing, etc. in an open loop fashion based on a target torque”); and 
reducing torque of the engine in response to an error torque, the error torque an electric machine torque minus a minimum torque of the electric machine (see paragraph [0032] “Instead, small errors in torque result in slight acceleration or deceleration of motor 18 which the PCU can sense and correct. To complete the process, lock-up clutch 34 is re-engaged at 138 resulting in a slight decrease in engine and motor speeds as shown at 140. … the transition to hybrid mode is complete”).

Regarding claim 2, WANG discloses where the minimum torque of the electric machine is a torque of largest magnitude that the electric machine may absorb from the driveline (see paragraph [0029] “… at which the torque capacity of clutch 26 is negligible but the clutch is prepared to rapidly respond to further capacity increases by increasing the pressure”).

Regarding claim 3, WANG discloses where the engine torque is reduced via at least partially closing a throttle, and wherein the error torque is less than a threshold torque (see paragraph [0031] “… such as throttle opening, spark timing, fuel flow rate, etc. in a speed control mode with a target speed.

Regarding claim 4, WANG discloses where the engine torque is reduced via retarding engine spark timing (see paragraph [0031] “… such as throttle opening, spark timing, fuel flow rate, etc. in a speed control mode with a target speed.

Regarding claim 5, WANG discloses where the engine torque is reduced via reducing fuel flow to the engine (see paragraph [0031] “… such as throttle opening, spark timing, fuel flow rate, etc. in a speed control mode with a target speed.

Regarding claim 6, WANG discloses where the torque control mode includes adjusting engine torque to meet a requested torque and allowing engine speed to vary (see paragraph [0020] “…  the PCU compares a measured engine speed to a target speed and adjust the engine torque accordingly, increasing torque when the engine speed is below the target speed and increasing torque when the engine speed is above the target speed”).

Regarding claim 7, WANG discloses where the speed control mode includes adjusting electric machine speed to meet a requested speed and allowing electric machine torque to vary [0020] “… the PCU compares a measured engine speed to a target speed and adjust the engine torque accordingly, increasing torque when the engine speed is below the target speed and increasing torque when the engine speed is above the target speed”).

Regarding claim 8, WANG discloses further comprising operating the engine in the torque control mode and the electric machine in the speed control mode when a transmission is engaged in neutral (see paragraph [0018] and at least ¶ [0020] In speed control mode, the PCU compares a measured engine speed to a target speed and adjust the engine torque accordingly, increasing torque when the engine speed is below the target speed and increasing torque when the engine speed is above the target speed.”).

Regarding claim 9, WANG discloses a driveline operating (paragraph [0011] discusses a hybrid-electric-vehicle ( HEV) 10) method, comprising: via a controller (see paragraph [0018] “While illustrated as one controller, the PCU 50 may be part of a larger control system and may be controlled by various other controllers throughout the vehicle 10, such as a vehicle system controller (VSC) …), operating an engine in a torque control mode and an electric machine in a speed control mode (see paragraph [0020] “At any point in time, PCU 50 controls the engine in one of at least two control modes : torque control mode or speed control mode. In torque control mode, PCU sets the throttle opening, fuel flow, spark timing, etc. in an open loop fashion based on a target torque”); and 
commanding torque of the engine to a requested engine torque minus a factor multiplied by an integral of an error torque (see paragraph [0020] “At any point in time, PCU 50 controls the engine in one of at least two control modes : torque control mode or speed control mode. In torque control mode, PCU sets the throttle opening, fuel flow, spark timing, etc. in an open loop fashion based on a target torque”), the error torque an electric machine torque minus a minimum torque of the electric machine (see paragraph [0032] “Instead, small errors in torque result in slight acceleration or deceleration of motor 18 which the PCU can sense and correct. To complete the process, lock-up clutch 34 is re-engaged at 138 resulting in a slight decrease in engine and motor speeds as shown at 140. … the transition to hybrid mode is complete”).

Regarding claim 10, WANG discloses where the factor is a scalar (see paragraph [0033] “the pressure to disconnect clutch 26 is set to a calibrated value such that engine speed increases from zero to the motor speed”).

Regarding claim 11, WANG discloses where the minimum torque of the electric machine is a torque of largest magnitude that the electric machine may absorb from the driveline (see paragraph [0029] “… at which the torque capacity of clutch 26 is negligible but the clutch is prepared to rapidly respond to further capacity increases by increasing the pressure”).

Regarding claim 12, WANG discloses where the engine torque is reduced via at least partially closing a throttle (see paragraph [0031] “… such as throttle opening, spark timing, fuel flow rate, etc. in a speed control mode with a target speed.

Regarding claim 13, WANG discloses where the engine torque is reduced via retarding engine spark timing (see paragraph [0031] “… such as throttle opening, spark timing, fuel flow rate, etc. in a speed control mode with a target speed.

Regarding claim 14, WANG discloses further comprising operating the engine in the torque control mode and the electric machine in the speed control mode while a driveline is operating in a creep mode (see paragraph [0020] “At any point in time, PCU 50 controls the engine in one of at least two control modes: torque control mode or speed control mode. In torque control mode, PCU sets the throttle opening, fuel flow, spark timing, etc. in an open loop fashion based on a target torque”).

Regarding claim 15, WANG discloses, further comprising operating the engine in the torque control mode and the electric machine in the speed control mode when a transmission is engaged in park or neutral (see paragraph [0002] “The engine is typically started while the vehicle is in park using an electric motor provided specifically for that purpose.”).

Regarding claim 16, WANG (Fig. 2) discloses a system, comprising: an engine (engine 14, paragraph [00012]); an electric machine (paragraph [0011] discusses a hybrid-electric-vehicle ( HEV) 10); a driveline disconnect clutch (paragraph [0013] discusses clutch 26) included in a driveline and located between the engine and the electric machine, the driveline disconnect clutch coupled to the engine (engine 14) and the electric machine (paragraph [0013] “whereas the engine 14 is drivably connected to the shaft 30 only when the disconnect clutch 26 is fully engaged”); and a controller including executable instructions stored in non-transitory memory to adjust a torque of the engine in response to an error (see paragraph [0018] “While illustrated as one controller, the PCU 50 may be part of a larger control system and may be controlled by various other controllers throughout the vehicle 10, such as a vehicle system controller (VSC) …), the error a minimum electric machine torque plus an offset torque minus an actual electric machine torque (see paragraph [0032] “Instead, small errors 
 
Regarding claim 17, WANG discloses further comprising additional executable instructions to adjust the torque of the engine in response to a requested engine torque minus an integration of the error (see paragraph [0020] “… the PCU compares a measured engine speed to a target speed and adjust the engine torque accordingly, increasing torque when the engine speed is below the target speed and increasing torque when the engine speed is above the target speed”).

Regarding claim 18, WANG discloses where the torque converter is coupled to the transmission and the electric machine (paragraph [0014] “The M/G 18 is connected to the torque converter 22 via shaft 30. The torque converter 22 is therefore connected to the engine 14 when the disconnect clutch 26 is engaged. The torque converter 22 includes an impeller fixed to M/G shaft 30 and a turbine fixed to a transmission turbine shaft 32”).

Regarding claim 19, WANG discloses further comprising additional executable instructions to adjust the torque of the engine when the electric machine is operating in a speed control mode error (see paragraph [0018] “While illustrated as one controller, the PCU 50 may be part of a larger control system and may be controlled by various other controllers throughout the vehicle 10, such as a vehicle system controller (VSC) …).

Regarding claim 20, WANG discloses further comprising additional executable instructions to operate the engine in a torque control mode while operating the electric machine in the speed control mode error (see paragraph [0018] “While illustrated as one controller, the PCU 50 may be part .

Response to Arguments
Applicant's arguments filed on 12/31/2020 have been fully considered but they are not persuasive. 
Applicant argues that “Wang is silent regarding operating an electric machine in a speed control mode”. Applicant argument is not persuasive. The Examiner respectfully submits that he relied upon the clear teachings of Wang whom stated: As per paragraph [0020] “At any point in time, PCU 50 controls the engine in one of at least two control modes: torque control mode or speed control mode. In torque control mode, PCU sets the throttle opening, fuel flow, spark timing, etc….”).
 Applicant further argues that “Wang is silent regarding an offset torque and a minimum electric machine torque. In addition, Wang is silent regarding the minimum electric machine torque plus the offset torque minus an actual electric machine torque.” Applicant argument is not persuasive. The Examiner respectfully submits that he relied upon the clear teachings of Wang whom stated: As per paragraph [0018] “While illustrated as one controller, the PCU 50 may be part of a larger control system and may be controlled by various other controllers throughout the vehicle 10, such as a vehicle system controller (VSC) …) and at least paragraph [0032] “Instead, small errors in torque result in slight acceleration or deceleration of motor 18 which the PCU can sense and correct. To complete the process, lock-up clutch 34 is re-engaged at 138 resulting in a slight decrease in engine and motor speeds as shown at 140. … the transition to hybrid mode is complete”).
Applicant additional arguments rely on the above and are as such moot.
In view of the above, the rejection of claims is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757.  The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/             Examiner, Art Unit 3663                         

/JONATHAN M DAGER/Primary Examiner, Art Unit 3663